         Case 1:15-cv-01328-RBW Document 112 Filed 05/24/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
K. WENDELL LEWIS, et al.,                          )
                                                   )
                 Plaintiffs,                       )
                                                   )
        v.                                         )    Case No. 1:15-cv-01328 (RBW)
                                                   )
PENSION BENEFIT GAURANTY                           )
CORPORATION,                                       )
                                                   )
                 Defendant.                        )

                                PLAINTIFFS’ STATUS REPORT

        Pursuant to the Court’s February 4, 2019 Order, Docket No. 110, Plaintiffs submit this

status report and state as follows:

        Plaintiffs filed a petition for certiorari in the Supreme Court of the United States on April

4, 2019, which was docketed as No. 18-1279. Defendant Pension Benefit Guaranty Corporation

filed a brief in opposition on May 8, 2019. Plaintiffs are filing their reply brief in response to

Defendant’s opposition brief today.

        Plaintiffs believe the case should remain stayed pending resolution of the petition for

certiorari. Plaintiffs will file another status report in thirty days from the date of filing of this

status report.




                                                    1
       Case 1:15-cv-01328-RBW Document 112 Filed 05/24/19 Page 2 of 2



May 24, 2019                       Respectfully submitted,

                                        /s/ Anthony F. Shelley
                                   Anthony F. Shelley (D.C. Bar No. 420043)
                                   Timothy P. O’Toole (D.C. Bar No. 469800)
                                   Michael N. Khalil (D.C. Bar No. 497566)
                                   Miller & Chevalier Chartered
                                   900 Sixteenth St. NW
                                   Washington, DC 20006
                                   Telephone: 202-626-5800
                                   Facsimile: 202-626-5801
                                   E-mail: ashelley@milchev.com
                                            totoole@milchev.com
                                            mkhalil@milchev.com

                                   Attorneys for Plaintiffs




                                      2
